Citation Nr: 0329828
Decision Date: 10/31/03	Archive Date: 02/11/04

DOCKET NO. 97-14 897     DATE OCT 21 2003 

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel




INTRODUCTION

The veteran served on active military duty from October 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

FINDING OF FACT

The veteran had submitted additional evidence pertinent to his appeal to the Board, however, due to administrative error the evidence was not associated with the veteran's record on appeal before the Board's July 23,2003, decision was promulgated.

CONCLUSION OF LAW

Because of denial of due process, the July 23,2003, Board decision is vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 23,2003, the Board issued a decision, denying service connection for an acquired psychiatric disorder, including schizophrenia. Thereafter, the Board learned that the veteran had submitted additional evidence pertinent to his appeal that had been received at the Board, but due to administrative error the additional evidence had not been associated with the veteran's record on appeal before the Board had promulgated its decision.

On its own motion, the Board may vacate an appellate decision when the veteran has been denied due process, such as here, when there is prejudicial failure to

-2


I
consider evidence submitted prior to the promulgation of the Board's decision. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2003).

Therefore, in order to ensure due process of law, the Board will vacate the July 23, 2003, decision. Thereafter, a new decision will be entered as if the July 23,2003 never had been issued.

ORDER

The July 23,2003, decision of the Board of Veteran's Appeals is vacated.

ROBERT P. REGAN
 Veterans Law Judge, Board of Veterans' Appeals

- 3 -







Citation Nr: 0317195	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO continued previous final denials of service connection 
for a psychiatric disorder.  

Following receipt of notification of the April 1996 decision, 
the veteran perfected a timely appeal with respect to the 
continued denial of his claim for service connection for a 
psychiatric disorder.  In a June 1998 decision, the Board 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
had in fact been received.  As such, the Board reopened this 
service connection claim and remanded the de novo issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, to the RO for further 
evidentiary development.  

While the veteran's case was located at the RO, and 
specifically in November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became effective.  Following an attempt to 
complete the development requested in the Board's June 1998 
remand, the RO, in March 2001, denied the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  Subsequently, in 
September 2001, the RO returned the veteran's case to the 
Board.  

Thereafter, in January 2002, the Board remanded the veteran's 
service connection claim to the RO for further evidentiary 
development consistent with the VCAA.  Following completion 
of the instructions set forth in the second remand, the RO, 
in October 2002, continued the denial of the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include schizophrenia.  Thereafter, in December 2002, the 
RO returned the case to the Board for appellate review of the 
veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's schizophrenic disorder, undifferentiated 
type, is not associated with his active military duty.  


CONCLUSION OF LAW

A schizophrenic disorder, undifferentiated type, was not 
incurred in or aggravated by active military service, nor may 
such a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the March 2001 supplemental statement of the 
case, August 2001 and February 2002 letters, and the October 
2002 supplemental statement of the case, the RO, along with 
the Board in its January 2002 remand, informed the veteran 
and his representative of the specific provisions of the 
VCAA, the criteria used to adjudicate his service connection 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from him.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, the veteran was accorded two VA mental disorders 
examinations during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, a March 1970 
notation indicated that the veteran had a nervous problem 
related to stomach trouble.  The remainder of the service 
medical records are negative for complaints of, treatment 
for, or findings of a psychiatric disorder.  At the July 1970 
separation examination, the veteran denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  This evaluation determined that the veteran's 
psychiatric system was normal.  

In October 1970, the veteran was discharged from active 
military duty.  In March 1971, he underwent a VA psychiatric 
examination.  At that time, he complained of nervousness, 
restlessness, and insomnia since service.  In addition, he 
noted that he became gloomy easily (which was usually 
unrelated to appropriate external stimuli); that he felt 
different at the time of the VA examination than he did 
before he entered service; that he felt sad and irritable; 
and that he sometimes cried easily.  He also reported that, 
during his active military duty, he sustained head wounds and 
was treated for abdominal discomfort.  The examiner stated 
that he did not have access to the veteran's records.  

A mental status evaluation demonstrated that the veteran was 
cooperative, preoccupied with his anxious state, and oriented 
in the three spheres and that he had good personal hygiene, 
good gait and posture, an anxious look in his facial 
expression, a normal pitched voice, logical and realistic 
thought processes, a normal flow of ideas, coherent answers, 
no appetite, no hallucinations, an anxious and depressed 
general mood, normal mental concentration, no deficit in 
memory, a good fund of information and ability for 
intellectual capacities, insight into his condition, and 
adequate judgment.  The examiner provided a diagnostic 
impression of an anxiety reaction with depressive features 
and expressed his opinion that this disorder was mild in 
severity.  

A VA medical record subsequently dated in October 1977 
included a provisional diagnosis of schizophrenia as well as 
an assessment, following a mental status evaluation, of a 
severe depressive neurosis.  Between November 1977 and 
January 1979, VA medical records reflect outpatient treatment 
for a psychiatric condition variously defined as moderate to 
severe anxiety neurosis and as a depressive neurosis.  

In March 1979, the veteran underwent another VA psychiatric 
examination, at which time he reiterated his feelings of 
nervousness.  A mental status evaluation demonstrated that 
the veteran was overly talkative and restless, easily 
frustrated (which would then result in the acting out without 
concern for the consequences), and lacking insight and that 
he had a slightly high-pitched voice, relevant speech, good 
contact with reality, a fluctuant mood (which was mostly 
elated, an affective display histrionic, and manipulative), 
excitability and over-responsiveness to environmental 
pressure, production of thought which was increased in rate, 
concrete thinking, missing in the ability to handle 
abstractions, no blocking, outbursts of anger (which was then 
followed by depression without stamina for hours), fairly 
intact sensorium, satisfactory memory, intellectual 
functioning with was not "at par" with his educational 
background, poor concentration ability, and poor (but not 
impaired) judgment.  This examiner diagnosed an anxiety 
neurosis with depressive features and expressed his opinion 
that this disability was moderate in severity.  

VA medical reports dated from March 1979 to January 1980 
reflect continued outpatient psychiatric treatment.  In 
particular, between March and April 1979, pertinent diagnoses 
of psychiatric condition variously defined as moderate 
depression as well as a borderline case were made.  
Thereafter, between May 1979 and January 1980, diagnoses of 
schizophrenia, undifferentiated type, was made.  

In January 1980, the veteran underwent a VA psychiatric 
examination, at which time he reported being 
service-connected for a gunshot wound to his head and 
remaining unconscious for approximately 30 minutes after the 
injury.  A mental status evaluation demonstrated that the 
veteran was alert, coherent, relevant, very tense (with cold 
sweaty hands), sullen and despondent, ill-at-ease with 
strangers, oriented, and emotionally unstable (and cried 
easily) and that he had good contact, palpitations, dizzy 
spells, no thought disorder in process, referential thought 
content with paranoid ideations, poor self-esteem, shy and 
hallucinatory processes (both visual and auditory), feelings 
of depersonalization with obsessive thinking at night, poor 
sleep, a dull affect, a depressed mood, no suicidal 
ideations, no enthusiasm, poor memory to recent events and to 
immediate recall, concentration and judgment which was poor 
at times, and little insight.  The examiner deferred a 
diagnosis until after review of the report of the 
psychological evaluation.  

In May 1980, the veteran underwent a VA psychological 
examination, at which time he reported that he "ha[d] . . . 
become unconscious, forg[ot] . . . things easily, [was] . . . 
irritable, and prefer[red] . . . to be alone."  In addition, 
he described nightmares and insomnia.  He stated that he had 
experienced these symptoms since sustaining a gunshot wound 
to his head during service.  Upon review of testing results, 
the examining clinical psychologist concluded that the test 
administration failed to reveal indices of gross organic 
impairment.  Further, the psychologist concluded that the 
veteran had a borderline personality organization and that, 
although the veteran showed potential for decompensation, he 
had no thought disorder at the time of the evaluation.  

In June 1980, the examiner who had conducted the January 1980 
VA psychiatric examination reviewed his report, the record of 
the May 1980 VA psychological evaluation, as well as other 
pertinent post-service records.  In an addendum dated in June 
1980, the examiner diagnosed schizophrenia, undifferentiated 
type and described this disability as moderately severe.  

Thereafter, in May 1982, the veteran underwent another VA 
psychiatric examination.  A mental status evaluation 
completed at that time demonstrated that the veteran was 
well-dressed, well-groomed, alert, coherent, relevant, in 
contact, depressed (for the previous two weeks), suspicious 
of other people, easily irritated, and oriented and that he 
had good posture and gait, no thought disorder in process, a 
thought content which was paranoid and referential with 
hypnagogic perceptive disorder, hallucinations on occasion, a 
labile affect, a depressed mood with suicidal ideations, a 
mood which alternated with periods of great mental and 
physical activities and insomnia with more frequent eerie 
feelings of being persecuted (especially at night), a 
preserved memory, poor concentration with low frustration 
tolerance, good judgment, and no insight.  The examiner 
diagnosed chronic schizophrenia, undifferentiated type.  

Private medical records dated from August 1983 to September 
1986 reflect outpatient treatment for the veteran's 
psychiatric symptoms.  In particular, these reports discuss 
the veteran's nightmares, difficulty sleeping, quick mood 
changes, anxiety, and depression.  An October 1983 private 
mental status evaluation resulted in a diagnosis of severe 
depression with ideas of valuelessness and suicide attempts.  
A September 1984 record notes that the veteran showed no 
psychotic symptoms and had no hallucinations at that time.  

Subsequently, in April 1996, the veteran sought VA outpatient 
treatment for complaints of insomnia and nightmares.  He 
reported having marital problems.  The examiner provided a 
diagnostic impression of marital problems and prescribed 
medication.  

In January 1999, the veteran underwent another VA mental 
disorders examination, at which time he complained of 
emotional reactions and nightmares since service.  Further, 
the veteran described symptoms of depression, crying spells, 
easy irritability, and aggressiveness.  A mental status 
evaluation demonstrated that the veteran was adequately 
dressed and groomed, alert, and oriented times three and that 
he had a depressed mood, a constricted affect, good attention 
and concentration, good memory, speech which was clear and 
coherent, no hallucinations, no suicidal or homicidal 
ideations, fair insight and judgment, and good impulse 
control.  The examiner diagnosed a generalized anxiety 
disorder.  In addition, the examiner, who reviewed the 
veteran's claims folder and hospital record, expressed his 
opinion that "the symptoms reported by the veteran at 
discharge from service were related to [the] anxiety 
manifested during service."  The examiner explained that the 
claims folder contains "no evidence or description of 
symptoms that could fulfill the diagnostic criteria for 
schizophrenia diagnosed afterwards."  

In an undated statement received at the RO in March 2000, a 
private psychiatrist expressed her opinion, "[a]fter 
reviewing all the evidence pertaining to the [veteran's] 
case," that the March 1971 diagnosis of an anxiety reaction 
with depressive features was an incorrect diagnosis and that 
the appropriate diagnosis should have been schizophrenia.  In 
support of this conclusion, the psychiatrist cited the 
following symptoms:  withdrawal, auditory and visual 
hallucinations, disorganized thinking, nightmares, and 
ambivalence.  Additionally, the psychiatrist expressed her 
opinion that the symptoms of anxiety reaction with depressive 
features detected during the first post-service year (which 
included nightmares of Vietnam, episodes of psychomotor 
agitation, and irrational fears) were the "earliest 
manifestation of the subsequently diagnosed schizophrenia."  

In another statement dated in December 2001, this same 
private psychiatrist noted that she had treated the veteran 
since November 1998.  Additionally, this psychiatrist stated 
that the veteran's "emotional condition dates back to when 
he was in Vietnam."  In support of this statement, the 
psychiatrist explained that the veteran would report to the 
infirmary on various occasions for treatment for anxiety, 
that he was bitten by a scorpion when he was stationed in 
Vietnam, and that he was injured when a bullet hit his head 
in 1970 when he was stationed in Texas.  Further, this 
psychiatrist noted that, since the veteran's discharge from 
active military duty, his family has noticed a deterioration 
in his emotional condition.  Relevant observed symptoms 
included auditory hallucinations, persecuting delusions, 
nightmares about Vietnam, and a state of panic (when planes 
fly over him).  Moreover, this psychiatrist expressed her 
opinion that "[i]f the longitudinal history of the veteran 
is studied, we note that the condition went progressively 
worse until he was hospitalized in 1979.  The symptoms 
appeared and provoked this crisis that were managed 
ambulatorally."  

In May 2002, the veteran underwent another VA mental 
disorders examination, at which time he complained of 
auditory hallucinations, feelings of persecution, and easy 
irritability.  According to the report of this examination, 
the veteran's psychiatric treatment consists of medication, 
intermittent outpatient treatment, and no inpatient medical 
care since 1979.  

A mental status evaluation demonstrated adequate dress and 
grooming, alertness, relevant and coherent answers, poor 
control of anger with irritability and ill-humor as well as 
referential and persecutory ideas, a constricted affect, a 
somewhat apprehensive and guarded mood, orientation times 
three (to person, place, and time), average memory and 
intellectual functioning, fair judgment, and superficial 
insight.  The examiner diagnosed a schizophrenic disorder, 
undifferentiated type, on Axis I as well as borderline 
personality characteristics on Axis II.  

Further, the examiner expressed her opinion that the 
psychiatric symptoms first reported by the veteran are not 
corroborated by any evidence in his service medical records.  
The examiner explained that the only psychiatric finding in 
the service medical records is the March 1970 entry which 
indicated that the veteran had had nervous problems related 
to his stomach trouble.  Moreover, the examiner stated that, 
although the post-service psychiatric evaluation conducted in 
March 1971 resulted in a diagnosis of an anxiety reaction 
with depressive features, "[t]here are absolutely no 
indications in that psychiatric examination report of any 
symptoms that can be related to the diagnosis of 
schizophrenia made years later in the case of this veteran."  
The examiner then reiterated this support by noting that 
"the symptoms described in the first psychiatric evaluation 
of the veteran performed [on] March . . . 1971 and the 
evidence of the medical records from the . . . [VA Outpatient 
Clinic in] 1978 are compatible with a neurosis with no 
indications of any psychotic symptoms.  This examiner also 
discussed the possibility that the symptoms that the veteran 
was experiencing in 1978 and 1979 "could very well have been 
related to the condition of hyperthyroidism that the veteran 
was found to have when his attending psychiatrist . . . 
referred him for a medical evaluation precisely because the 
symptoms of nervousness, palpitations, hyperactivity, etc., 
apparently were not responding to the treatment that she was 
giving the veteran."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

A complete and thorough review of the claims folder indicates 
that the veteran is presently diagnosed with a schizophrenic 
disorder, undifferentiated type.  Throughout the current 
appeal, the veteran has contended that he incurred this 
disorder during his active military duty.  Most recently, the 
veteran has complained of auditory hallucinations, feelings 
of persecution, and easy irritability.  Other psychiatric 
complaints noted in earlier medical records include 
nervousness, restlessness, insomnia, nightmares, quick mood 
changes, anxiety, depression, and aggressiveness.  The 
veteran's descriptions of his psychiatric condition are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

In this regard, the Board notes that, according to the 
service medical records, a March 1970 notation indicates that 
the veteran was having nervous problems which were related to 
his stomach trouble.  Significantly, however, at the 
separation examination, which was conducted in July 1970, the 
veteran denied ever having experienced frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  Further, 
this evaluation determined that the veteran's psychiatric 
system was normal.  

The Board acknowledges that the first competent evidence of a 
diagnosis of a psychiatric disorder is dated in March 1971, 
less than one year after the veteran's separation from 
service in October 1970.  Specifically, the first 
post-service VA psychiatric examination, which was conducted 
in March 1971, resulted in a diagnostic impression of a mild 
anxiety reaction with depressive features.  

Significantly, however, subsequent psychiatric evaluation 
reports do not reflect a diagnosis of schizophrenia, the 
veteran's currently diagnosed psychiatric disorder, until 
many years after his separation from active military duty.  
In this regard, the Board notes that, although an October 
1977 VA medical record included a provisional diagnosis of 
schizophrenia, subsequent treatment reports reflect diagnoses 
of a severe depressive neurosis, moderate to severe anxiety 
neurosis, moderate depression, and a borderline case.  
Diagnoses of schizophrenia, undifferentiated type, were not 
made until outpatient treatment sessions conducted in May 
1979 and January 1980.  

The Board acknowledges that one private psychiatrist has 
recently twice expressed her opinion that the initial 
post-service diagnosis of a mild anxiety reaction with 
depressive features in March 1971 was incorrectly made and 
that, in fact, the symptoms present at that time were 
indicative of schizophrenia.  In support of this conclusion, 
the psychiatrist cited, in an undated statement received at 
the RO in March 2000, the following symptoms of the 
veteran:  withdrawal, auditory and visual hallucinations, 
disorganized thinking, nightmares, and ambivalence.  

This private psychiatrist has explained that she rendered 
this opinion after having reviewed "all the evidence 
pertaining to the [veteran's] case."  Importantly, however, 
the psychiatrist did not specify the particular evidence that 
she had reviewed.  Specifically, she did not mention that she 
had reviewed the veteran's claims folder, including the 
actual report of the March 1971 VA psychiatric examination.  
(Furthermore, although the psychiatrist noted in her December 
2001 statement that she had reviewed the veteran's 
"longitudinal history," she, once again, did not 
specifically state that she had read the evidence contained 
in the veteran's claims folder.)  Significantly, the report 
of the March 1971 VA psychiatric examination specifically 
notes that the veteran "did not admit hallucinations."  
This finding directly disputes the private psychiatrist's 
statement that the symptoms present in March 1971 included 
auditory and visual hallucinations, which were 


supportive of a diagnosis of schizophrenia which should have 
been made at that time.  Moreover, the report of this first 
post-service psychiatric evaluation does not refer to any 
findings of a psychosis.  As such, the Board must conclude 
that the psychiatrist's conclusion was based upon the 
veteran's own report of his medical history.  

Significantly, the VA doctor who conducted the May 2002 VA 
psychiatric examination and who thereafter concluded that the 
veteran has a diagnosis of a schizophrenic disorder, 
undifferentiated type, and that this disability is not 
related to the veteran's active military duty did so based 
upon a careful and thorough review of the veteran's entire 
claims file.  In particular, the doctor cited the absence of 
notation in the service medical records of pertinent 
psychiatric treatment for schizophrenia as well as lack of 
symptoms discovered at the initial post-service examination 
(in March 1971) which would have been supportive of a 
diagnosis of schizophrenia.  

Consequently, the claims folder contains no competent 
evidence that the veteran's currently diagnosed schizophrenic 
disorder, undifferentiated type, is associated with his 
active military duty.  Without evidence that the veteran's 
schizophrenia is related to his active military duty, service 
connection for such a disability cannot be awarded.  See, 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  The preponderance 
of the evidence is, therefore, against the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  As such, his claim for 
such a disability must be denied.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

005532045     031126    1320686    03-33300

DOCKET NO. 02-16 399                        DATE NOV 26 2003

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of death.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service from June 1945 to March 1946 and Regular Philippine Army service from March 1946 to June 1946. He died in October 1998. The appellant is the natural mother and custodian of the veteran's minor child.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

It is noted that the issues certified to the Board include entitlement to nonservice-connected death pension and accrued benefits; however, inasmuch as the appellant has not appealed these issues and her statements to VA have consistently been limited to her disagreement with the denial of service connection for the cause of the veteran's death, these issues will not be addressed herein.

FINDINGS OF FACT

1. At the time of the veteran's death, service connection was in effect for injury, moderate, Muscle Group XIV with retained foreign bodies, left and right thighs, each thigh separately evaluated as 10 percent disabling; paralysis, partial, common peroneal nerve, mild, evaluated as 10 percent disabling; and scars, arm, left leg, and right leg with retained foreign bodies, evaluated as zero percent disabling.

2. The veteran died in October 1998.

- 2 



3. The death certificate lists the immediate cause of death as cardiac arrhythmia and the antecedent cause of death as arteriosclerotic heart disease in congestive heart failure, functional capacity II-B.

4. The veteran's death was not proximately due to or the result of a service-connected disease or injury.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the veteran's death. 38 U.S.C.A. §§ 1310,5107 (West 2002); 38 C.F.R.§ 3.303, 3.310, 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that before this claim was filed, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

To implement the provisions of the law, VA promulgated regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The Act and implementing regulations essentially eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 C.P.R. § 3.102.

- 3 



They also include an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In addition, they define the obligation of V A with respect to its duty to assist the claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record, the Board finds that the passage of the VCAA and its implementing regulations does not prevent the Board from rendering a decision on this appeal at this time, as all notification and development action needed to render a fair decision has, to the extent possible, been accomplished.

Through the rating decision, Statement of the Case, and various correspondence from the RO (in particular, letters from the RO dated in July 2001, September 2001, and February 2002 as well as the September 2002 Statement of the Case), the appellant has been notified of the law and regulations governing entitlement to the benefit she seeks, the evidence which would substantiate her claim, and the evidence which has been considered in connection with her appeal. Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support her claim, and she has been provided ample opportunity to submit information and evidence.

Moreover, in the July 2001 letter, the appellant was advised as to what information she should provide and what information the VA would obtain for her. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).

The Board also finds that all necessary development has been accomplished. The RO and the Board have made reasonable and appropriate efforts to assist the

- 4 



appellant in obtaining the evidence necessary to substantiate her claim. It is further noted that the appellant has not identified, and the record does not otherwise indicate, that any existing pertinent evidence that is necessary for a fair adjudication of the claim has not been obtained. There is no outstanding request for a hearing. The Board has contemplated whether a VA medical opinion is warranted in this case. Such opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision. See 38 U.S.C.A. § 5103A(c)(4). In this case, however, there is no evidence even suggesting a connection between the veteran's death and his period of service. As such, an opinion is not "necessary" in this case. See Wells v. Principi, No. 02-7404 (Fed. Cir. Apr. 29, 2003).

Upon consideration of the foregoing, the Board finds that the veteran is not prejudiced by the Board's consideration of the claim at this juncture. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, with respect to the recent decision in Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d (Fed. Cir. 2003), the Board acknowledges that the VCAA letter that was sent in July 2001 only provided 60 days for the appellant to respond-although it also pointed out that any evidence received within one year could result in benefits being awarded back to the date of claim. The appellant has presented written argument but did not identify any additional records. Moreover, the case was not adjudicated for more than a year after the VCAA letter was mailed. Thus, although it appears that the RO initially applied the regulation

- 5 



that was invalidated by the Federal Circuit, the appellant was provided more than the one-year time period required by VCAA to respond.

Analysis

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially and materially to cause death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is recognized that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)( 4).

Initially, the record shows that, at the time of the veteran's death, service connection had been established for injury, moderate, Muscle Group XIV with retained foreign bodies, left and right thighs, each thigh separately evaluated as 10 percent disabling; paralysis, partial, common peroneal nerve, mild, evaluated as 10 percent disabling;

- 6 



and scars, arm, left leg, and right leg with retained foreign bodies, evaluated as zero percent disabling.

The veteran's March 1949 report of V A examination is negative for cardiovascular complaints or findings; however, it is noted that this was a special orthopedic and neurological examination.
VA hospitalization records, dated from February to April 1960, are also silent with respect to complaints or findings of cardiovascular impairment. Specifically, examination of the heart included a finding of fairly strong heart sounds, slightly tachycardic but regular in rhythm, and no murmurs. Moreover, the veteran had a radiographically healthy chest upon X-ray examination.

A Medical Certificate, dated in July 1987, includes a finding of recurrent chest pains and arrhythmia of the heart.

An October 1987 report of VA examination does not reflect complaints or findings referable to the cardiovascular system.

The veteran's terminal treatment records from Ilocos Training and Regional Medical Center reflect that the veteran was admitted on October 22, 1998, and died on October 26, 1998. The cause of death is listed as cardiac arrhythmia and arteriosclerotic heart disease in congestive heart failure, functional capacity II-B.

Upon consideration of the foregoing, the Board finds that there is no medical evidence that a cardiovascular disorder was present during service or for many years thereafter. Similarly, there is no medical evidence that the veteran developed a cardiovascular disorder in later years that was related to any incident of service. Lacking evidence of a cardiovascular disorder during service or of a nexus to service of the cardiac arrhythmia and arteriosclerotic heart disease in congestive

- 7 



heart failure, functional capacity II-B, which was the cause of the veteran's death, service connection for the cause of the veteran's death is not established.

Accordingly, the Board finds that a preponderance of the evidence of record in this case is against a finding that the cause of the veteran's death was incurred in service or that the veteran had a service-connected disability that materially contributed to his death. Where a preponderance of the evidence is against a claim, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107.

ORDER

Service connection for the cause of the veteran's death is denied.

James L. March
Veterans Law Judge, Board of Veterans' Appeals

- 8 




